DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/17/2022 are acknowledged.  Claims 1-2, 5, 7-9, 11-12, 14 and 16 are amended; claims 3-4, 6 and 15 are canceled; no claims are withdrawn; claims 1-2, 5, 7-14 and 16-17 are pending and have been examined on the merits.

Claim Objections
The objections to claims 1-2, 5, 7-9, 14 and 16, as set forth at pp. 2-3 of the previous Office Action, are withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claim 4 under 35 U.S.C. § 112(b), as set forth at pp. 3-4 of the previous Office Action, is moot due to cancelation of the claim and in view of Applicant’s explanation that the recitations are all required features not broader/narrower recitations.  The indefiniteness in previous claim 4 for the two reasons discussed on p. 5 has not been addressed.  These limitations have been added to amended claim 1.  Please see the indefiniteness rejection set forth below.
The rejection of claims 6 and 15 under 35 U.S.C. § 112(b), as set forth at pp. 6-7 of the previous Office Action, is moot due to cancelation of the claims.  The limitations of claims 6 and 15 have been amended into claim 1.  The amendment of the limitations introduced into claim 1 has addressed the indefiniteness.
The rejection of claims 1-17 under 35 U.S.C. § 112(b), as set forth at p. 7 of the previous Office Action, is moot regarding claims 3-4, 6 and 15 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The rejection of claims 1-17 under 35 U.S.C. § 112(b), as set forth at pp. 7-9 of the previous Office Action, is moot regarding claims 3-4, 6 and 15 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because step c) recites “when the fluid in step b is the mixture of the cell-free reaction mixture and the at least one biochemical factor, adding  wherein the predetermined amount of wells are added with the mixture of the cell-free reaction mixture and the at least one biochemical factor in step b” (emphasis added); however, no wells are recited, in step b), as comprising a fluid which is a mixture of the cell-free reaction mixture and the at least one biochemical factor.  Instead, step b) recites “providing a predetermined volume of a fluid to the plurality of wells in step a, wherein the fluid in the main well contains a cell-free reaction mixture and wherein the main well comprises a cell-free protein synthesis reaction, and wherein the fluid in the side well contains a certain concentration of at least one biochemical factor”.  Hence, it is indefinite what well is being referred to by the limitations “when the fluid in step b is the mixture of the cell-free reaction mixture and the at least one biochemical factor” and “wherein the predetermined amount of wells are added with the mixture of the cell-free reaction mixture and the at least one biochemical factor in step b” because no wells have had a mixture of the cell-free reaction mixture and the at least one biochemical factor added in step b.  Appropriate correction and clarification is required.  Claims 2, 5, 7-14 and 16-17 depend from claim 1 but do not resolve the indefiniteness; hence, claims 2, 5, 7-14 and 16-17 are rejected for indefiniteness as well.

Claim 1 is additionally indefinite because in step e), the limitations drawn to gradients are indefinite.  In step e), the limitation, “a first biochemical factor of the at least one biochemical factor forms a first incremental gradient between a first gradient of the matrix, and a second biochemical factor of the at least one biochemical factor e.g. between A and B, while the phrases at issue only recite a single object which appears to be the gradient itself.  It is unclear what is intended to be claimed by these limitations.  Appropriate correction and clarification is required.  Claims 2, 5, 7-14 and 16-17 depend from claim 1 but do not resolve the indefiniteness; hence, claims 2, 5, 7-14 and 16-17 are rejected for indefiniteness as well.

Claim 1 is additionally indefinite because the limitation, “the first biochemical factor forms the first incremental gradient between a first row of the matrix, and the second biochemical factor forms the second incremental gradient between a first column of the matrix” recites a “first incremental gradient between a first row of the matrix” and a “second incremental gradient between a first column of the matrix”.  “Between” requires two objects, e.g. between A and B, while the phrases at issue only recite a single object.  It is unclear if the first gradient is intended to be between the first row of the matrix and the last row of the matrix or along the length of the first row.  Likewise, it is unclear if the second gradient is intended to be between the first column of the matrix and the last column of the matrix or along the length of the first column.  Appropriate correction and clarification is required.  Appropriate correction and clarification is required.  Because claims 2, 5, 7-14 and 16-17 depend from claim 1 and do not resolve the indefiniteness, claims 2, 5, 7-14 and 16-17 are rejected under 35 U.S.C. 112(b) for indefiniteness as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 depends from claim 2 which depends from claim 1.  Claim 13 introduces the limitation “wherein when the at least one biochemical factor is introduced in step b or step c, amounts or concentrations of the at least one biochemical factor form an incremental gradient between the plurality of wells”.  However, claim 1 already recites “wherein when the at least one biochemical factors is introduced in step b or step c, amounts or concentrations of the at least one biochemical factor form an incremental gradient between the plurality of wells” in step e).  Hence, claim 13 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 5, 7-12, 14 and 16-17 under 35 U.S.C. § 103(a) over Fan et al., US 2016/0168526 (cite A, PTO-892, 11/23/2021; herein “Fan”) in view of Wiktor et al., US 2014/0371091 (cite B, PTO-892, 11/23/2021; herein “Wiktor”) as set forth at pp. 9-13 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-5, 7-14 and 16-17 under 35 U.S.C. § 103(a) over Fan in view of Wiktor and Zhang et al., 2018 (NPL cite U, PTO-892, 11/23/2021; herein “Zhang”) as set forth at pp. 13-15 of the previous Office Action, is moot regarding claims 3-4 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al., US 2016/0168526 (cite A, PTO-892, 11/23/2021; herein “Fan”) in view of Wiktor et al., US 2014/0371091 (cite B, PTO-892, 11/23/2021; herein “Wiktor”), Zhang et al., 2018 (NPL cite U, PTO-892, 11/23/2021; herein “Zhang”) and Endo et al., US 2006/0188947 (cite C, PTO-892, 11/23/2021; herein “Endo”).
i.e. main well in instant claims) comprising the cell-free protein synthesis reaction and feed chambers (i.e. side well in instant claims) which supply chemicals required for the reaction to the reaction chambers through a vertical porous membrane separating the reaction chamber(s) from the feed chambers (Abst.)  Fan teaches that the vertical porous membrane can be a dialysis membrane [0032] and teaches that the chambers can be wells of a multi-well plate [0004].  Fan teaches that such a continuous exchange format comprising reaction wells (i.e. main wells) coupled to feeding wells (i.e. side wells) through a porous (e.g. dialysis) membrane can be performed in a multi-well plate format and that the continuous exchange method provides higher yields of the products synthesized in a high throughput manner because it allows for constant supply of chemicals required for the synthesis reaction and removal of inhibitory byproducts through the porous membrane [0004].
Fan teaches that the number of devices (i.e. reaction well coupled to one or more feeding wells through a porous membrane) in an apparatus (i.e. multi-well plate) can be in multiples of 96, such as 96, 192, 288, 384, 480, 576, 672, 768, 864, 960, or 1536 devices [0047].  Fan teaches that the volume of the reaction chambers can be from 1 µl to 100 µl [0040].  Fan teaches that the array of devices (i.e. reaction well (i.e. main well) coupled to one or more feeding wells (i.e. side wells) through a porous membrane) can be used to optimize the reaction conditions for the cell-free protein synthesis reaction, e.g. performing the protein syntheses with a gradient of concentrations for each component), wherein the concentration of creatinine phosphate was varied from 10-50 mM; the concentration of ATP was varied from 1-5 mM; the concentration of GTP was varied from 1-5 mM; the concentration of magnesium was varied from 13-23 mM; and the concentration of amino acids was varied from 0.1- 1 mM, to determine the optimal reagent concentrations for maximum protein expression ([0026], [0076]; Feeding Solution Optimization [0132-138]; Figs. 16A-D and related text).
Fan does not specifically teach optimizing the concentration of the components in the feed solution in a matrix wherein one component is in a gradient on one axis and another component is in a gradient on the other axis (of a rectangular grid); however, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Fan wherein the same multi-well plate is employed to derive optimal concentrations of each of the reaction components to thereby analyze each of the concentrations simultaneously, because it would minimize the time required to analyze each concentration and the comparisons would be under identical conditions so as to insure accurate comparison and varying the concentration of two components along each axis in a rectangular plate would be an obvious arrangement reasonably expected to be successful .  Additionally, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method 
Zhang specifically teaches one-component and two-component combinations of component concentration titrations whereby protein synthesis is optimized by comparisons of the titrations for improved cell-free protein synthesis (Zhang, Abst., Fig. 3 and related text).
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang wherein component concentrations and concentrations of combinations of components are in x-y gradients in order to simultaneously characterize the optimization of the cell-free protein synthesis components within the multi-well plate as suggested by the optimization of components in Fan and by the x-y axis analysis of cell-free protein synthesis components taught by Zhang.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Fan wherein the concentration of two components are optimized by using orthogonal gradients of the components (i.e. wherein the plurality of wells of the multi-well plate are positioned in a matrix: when a number of the at least one biochemical factor is two, a first biochemical factor of the at least one biochemical factor forms a first incremental gradient between a first gradient of the matrix, and a second biochemical factor of the at least one biochemical factor forms a second incremental gradient between a second gradient of the matrix: wherein when the number of the at least one biochemical factor is two, the first biochemical factor forms the first incremental gradient between a first row of the matrix, and the 
Fan differs from the claimed method in that Fan adds the cell-free reaction mixture, DNA template, cofactor and additive in one step, then covers the plate (as in step d) and incubates the plate (as in step e) to synthesize protein in a cell-free method while the claimed method adds the cell-free reaction mixture to the wells in step b) then adds an additive (template DNA, template RNA, a reaction cofactor or an additive) in step c), covers the plate in step d) and incubates the plate in step e.  However, any order of addition of components to a mixture is prima facie obvious as detailed in MPEP 2144 (IV)(C).
Fan teaches that the main wells (reaction chambers) would comprise a cell-free protein synthesis reaction mixture and that the side wells (feeding chambers) would comprise reaction components (i.e. at least one biochemical factor) and teaches incubating the cell free protein synthesis reactions to synthesize proteins [0099-0103], but Fan does not teach freeze-drying the wells, rehydrating the wells, adding an additive (template DNA, template RNA, a reaction cofactor or an additive), then incubating the cell free protein synthesis reactions to synthesize proteins.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Fan in view of Zhang wherein the wells are freeze-dried, 
Endo teaches that cell extract for cell-free protein synthesis is unstable at ambient temperatures and therefore require preservative and/or low temperature storage [0003-4].  To overcome these known problems, Endo teaches a multi-well chip wherein the synthesis reaction mixture is freeze-dried within the wells for storage and rehydrated for use [0022-3].  Endo teaches that the method can comprise adding translation reaction additives (e.g. reaction cofactor) to the freeze-dried preparations to enable the protein synthesis reactions [092].
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang and Endo wherein the wells, comprising reaction chambers (main wells) and feeding chambers (side wells), are freeze-dried after adding reagents, stored, then rehydrated, additives are added (e.g. template DNA, template RNA, additives, or reaction cofactors), the wells covered, then the plate incubated whereby proteins are synthesized as a result of the incubation.
Fan teaches that their device is a multi-well plate comprising a base, a cover (PCR tape) and a plurality of wells, each well having at least one side wall, a bottom and an opening, wherein a predetermined amount of the wells communicate with each other through a membrane, which can be a dialysis membrane [0032], between the wells ([0031-2], [0064-68], [0075]; Fig. 14b).  

Wiktor teaches a similar method conducted in a multi-well plate comprising a plurality of wells and a cover plate (mating substrate in Wiktor) that matches the well openings wherein upon filling the wells, the cover mates with the well opening such that the reaction fluid is in contact with the well bottom and the cover plate whereby each reaction is confined to the well and isolated from adjacent reactions, i.e. the cover plate matches the opening and placing the cover plate on the base closes the opening of the wells wherein the fluid is in contact with the bottom and the cover in each well ([0054], [0072]; Figs. 3 and 25, described at [0013] and [0035]).
Fan teaches that the volume of the reaction chamber/well (i.e. a volume of a reaction cavity) is 1 µl to 25 µl [0039].  Fan teaches providing a predetermined volume of fluid to the reaction chambers/wells (i.e. predetermined amount of wells in the plurality of wells) wherein the fluid comprises the cell-free reaction mixture, DNA template, cofactor and additive (Tables 1-2; [0074-5]), placing the PCR tape cover on the wells to cover the wells and prevent evaporation and incubating the plate to synthesize protein in a cell-free method.
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang, Endo and Wiktor wherein the wells comprise main wells containing the cell-free protein synthesis reaction mixture and side wells which comprise in vitro protein synthesis in discrete volumes at high density as desired in the art (Wiktor, [0054]), and incubated thereby synthesizing proteins; therefore, claim 1 is prima facie obvious.
Regarding claims 2 and 11-13, Fan teaches the reaction chamber (i.e. reaction cavity) volume can be from 1 µl to 25 µl [0039] and Wiktor teaches nanoliter reaction cavities [0035] and exemplifies 800 pl volumes [0168].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang, Endo and Wiktor wherein the volume of the reaction cavity of the wells is less than 3 µl; therefore, claims 2 and 11-13 are prima facie obvious.
Regarding claims 5 and 14, Fan teaches that the cell-free protein synthesis reactions comprise the biochemical factors of magnesium, potassium, NTPs and amino acids [0074]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang, Endo and Wiktor wherein the at least one biochemical factor is magnesium, potassium, NTPs and/or amino acids; therefore, claims 5 and 14 are prima facie obvious.
Regarding claims 7-9 and 16, Wiktor teaches that the base is transparent [0166] and can comprise glass ([0049], [0054], [0077]) or polystyrene [0049]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would prima facie obvious.
Regarding claims 10 and 17, Wiktor teaches the base comprises a spacer/gasket forming a sidewall of the multi-well chamber, wherein a film of transparent silicon and adhesive tape on the cover-facing side of the chamber forms an air-tight microchamber sealing and isolating the reaction chambers (wells) ([0150], Fig. 25 and related text); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Fan in view of Zhang, Endo and Wiktor wherein the base comprises a spacer forming at least one side wall of the plurality of wells wherein a cover-facing side of the spacer is coated with or composed of an adhesive material, and a protective film is further arranged above the cover-facing side (to prevent the adhesive from sticking until ready) with a reasonable expectation of success; therefore, claims 10 and 17 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-14 regarding the claim objections, rejections under 35 U.S.C. § 112(b), rejection under 35 U.S.C. § 103 over Fan in view of Wiktor and rejection under 35 U.S.C. § 103 over Fan in view of Wiktor and Zhang are moot as the rejections have been withdrawn.  Regarding the rejection of claims 1-17 under 35 U.S.C. § 103 over Fan in view of Wiktor, Zhang and Endo, Applicant argues that “...Fan does not teach that any of these wells are designated as i.e. main well in instant claims) comprising the cell-free protein synthesis reaction and feed chambers (i.e. side well in instant claims) which supply chemicals required for the reaction to the reaction chambers through a vertical porous membrane separating the reaction chamber(s) from the feed chambers (Abst.)  Fan teaches that the vertical porous membrane can be a dialysis membrane [0032] and teaches that the chambers can be wells of a multi-well plate [0004].  Fan teaches that such a continuous exchange format comprising reaction wells (i.e. main wells) coupled to feeding wells (i.e. side wells) through a porous (e.g. dialysis) membrane can be performed in a multi-well plate format and that the continuous exchange method provides higher yields of the products synthesized in a high throughput manner because it allows for constant supply of chemicals required for the synthesis reaction and removal of inhibitory byproducts through the porous membrane [0004].  Hence, Applicant’s argument that Fan does not teach that any of these wells are designated as main or side wells for the purposes of determining whether to incorporate a cell-free protein synthesis reaction or a certain concentration of at least one biochemical factor is simply not correct and is unpersuasive.
i.e. protein synthesis) [0022-3].  Endo teaches that the method can comprise adding translation reaction additives (e.g. reaction cofactor) to the freeze-dried preparations to enable the protein synthesis reactions [092] and teaches embodiments wherein proteins are synthesized from the freeze-dried preparations (Examples 1 and 2, [0133-156]).  Additionally, Fan teaches synthesis of proteins resulting from incubation of the disclosed devices in the disclosed methods (Abst.; [0004]; Example 1, [0081-113]; Example 8, [0125-145]), Zhang teaches synthesis of proteins resulting from incubation of the disclosed devices in the disclosed methods (Abst.; Fig. 3) and Wiktor teaches synthesis of proteins resulting from incubation of the disclosed devices in the disclosed methods ([0145], [0147], [0153-159], [0168-170]).  Hence, Applicant’s argument that none of the prior art teach the synthesis of proteins as a result of the incubation of these reactions or that none of the prior art teach the synthesis of proteins after the previously described freeze-drying step is thoroughly unpersuasive.
Hence, the rejection of claims 1-2, 5, 7-14 and 16-17 under 35 U.S.C. 103 over Fan in view of Wiktor, Zhang and Endo is maintained with modification to address the amended claims and for clarity.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 7-14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17264316 (reference application; herein “’316”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claim 1 of ‘316 recites a fluorometric assay in a cell-free protein synthesis environment (preamble) wherein proteins are synthesized by cell-free protein synthesis (step e), i.e. the method of claim 1 of ‘316 comprises a method of cell-free protein synthesis, using a multi-well plate which meets all the limitations of the multi-well plate employed in the method of instant claim 1 and additionally comprises a user-readable identifier provided for each of the plurality of wells.  Claims 3 and 11 of ‘316 recite that the at least one biochemical factor is in a gradient between the wells; claim 4 recites that the gradients of two biochemical factors prima facie obvious over claims 1, 3-4, 6, 11 and 13 of ‘316.  The instant claims do not restrict the multi-well plate from having identifiers with each well; hence, the multi-well plate recited in claim 1 of ‘316 meets all the limitations of the multi-well plate employed in the method of instant claim 1.  Claim 1 of ‘316 recites a method for a fluorometric assay which requires the cell-free protein synthesis of fluorescent proteins for fluorometric detection in step (e); hence, the method of claim 1 of ‘316 encompasses a cell-free protein synthesis method with the additional steps of including a fluorescent detection material is step (b) and the fluorometric detection of the synthesized protein in step (e) using a multi-well plate which meets the limitations of instant claim 1.  Instant claim 1 is drawn to a method comprising steps a – e; hence, the method is open to including other steps as long as the method comprises steps a – e.  Hence, the method made obvious by claims 1, 3-4, 6, 11 and 13 of ‘316 encompasses the method of instant claim 1 with the additional steps of adding a fluorescent detection material to the predetermined amount of wells and detecting the synthesized proteins fluorometrically.  Step (e) of claim 1 of ‘316 is clearly two steps even if not recited as such: i) subjecting the multi-well plate of step d to an incubation wherein proteins are synthesized by cell-free protein synthesis, followed by ii) detecting the proteins synthesized in step i) fluorometrically.  Step (b) of ‘316 recites providing a fluid to the wells wherein the fluid is a mixture of a cell-free reaction mixture and a fluorescent detection material; however, any order of addition of components to a mixture is prima facie obvious as detailed in MPEP 2144 (IV)(C); hence, a person of ordinary skill in the art before the effective filing date of the claimed prima facie obvious over claims 1, 3-4, 6, 11 and 13 of ‘316.  The additional limitations of claims 2, 5, 7, 8, 9, 10, 12, 14, 15, 16 and 17 of ‘316 recite the limitations of instant claims 2, 5, 7, 8, 9, 10, 14, 16, 17, 11 and 12, respectively.
Hence, instant claims 1-2, 5, 7-14 and 16-17 are prima facie obvious over claims 1-17 of ‘316.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding the double patenting rejection of instant claims 1-17 over claims 1-17 of ‘316, Applicant states that a terminal disclaimer was filed along with the response (Remarks, p. 14).  This is incorrect, no terminal disclaimer was filed.  The rejection is maintained with modification to address the amended claims.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651